UNITED STATES DISTRICT COURT                                FILED
                                                         IN CLERK'S OFF/CE
EASTERN DISTRICT OF NEW YORK
                                                     u~ o,s TRICT COURT E.D. N.Y.
------------
           *                                               NOV 2 0 2019
ANDREW CUOMO,
                                                                              *
                                                     BROOKLYN OFFICE
                               Plaintiff,
                                                                MEMORANDUM & ORDER
                       V.                                       19-CV-5834 (WFK)(PK)
RAS JAi BEY,

                               Defendant.
- - - -- - - -- - - - - - -- - -X
WILLIAM F. KUNTZ, II, United States District Judge:

        On October 11, 20 19, defendant Ras Jai Bey ("Bey" a/k/a Shaun Nunes) filed a pro se


notice of removal seeking to remove a pending state court criminal matter. However, he fai led to


pay the filing fee or to request in forma pauperis ("IFP") status. By letter dated October 16, 2019,


Bey was provided with the proper fom1 and instructed that to proceed, he must either pay the $400


filing fee or return the completed IFP application. Because Bey failed to respond to the Clerk's


letter, by Order dated November 6, 20 19, the action was dismissed without prejudice.             On


November 11, 20 19, Bey subm itted two documents: ( I) a copy of the Clerk' s October 16, 2019


letter and the blank IFP form; and (2) a " Writ of Pro Bono/ Quo Warranto." The Court construes


these submissions as a motion for reconsideration of the Court's dismissal of his case. For the


reasons set forth below, Bey' s request is denied.


       Bey has not pa id the fi ling fee of $400 for this action, nor has he submitted the form

appl ication to proceed informa pauperis. Instead, using "The Moorish National Republic"

letterhead and insignia, Bey has submitted a "Writ of Pro Bono/Quo Warran to" in which he
asserts that he need not comply with the Court's request or, ifhe must, that gold or silver coin is

the only acceptable form of payment. Bey's argument appears to be that because he is a Moorish

National and holds allegiance to the Zodiac Constitution and The Moroccan Treaty of Peace and

Friendship, he does not have to provide information necessary for this Court to determine if he

should be permitted to proceed without paying the filing fee.

                                            DISCUSSION

        Under 28 U.S.C. § 1914(a), the filing fee to commence a civil action is $350, plus an

additional cost of $50, for a total of $400. A court may exercise its discretion to waive the filing

fee upon find a plaintiff indigent. 28 U.S.C. § 1915; Gibson v. City Municipality ofNew York,

692 F.3d 198, 200 (2d Cir. 2012) (holding that "federal law generally permits a district court to

waive [filing] fees for those who cannot afford them" (citing § 1915(a)(l ))); Hughes v. City; of

Albany, 16 F.3d 53, 55 (2d Cir. 1997) (holding that for plaintiffs "seeking informa pauperis

status," ... [t]he discretion to waive prepayment of filing fees [is] conferred upon district judges

by Section 1915").

        Congress first enacted an IFP statute in 1892 "to ensure that indigent litigants have

meaningful access to the federal courts." Neitzke v. Williams, 490 U.S. 319,324 (1989) (citing

Adkins v. E.1 DuPont deNemours & Co., 335 U.S. 331, 342-43 (1948)). However, proceeding

IFP is a privilege, not a right. Carolina v. Rubino, 644 Fed.Appx. 68, 72 (2d Cir. 2016) (holding

that "the general rule in civil cases ... [is] that 'indigent persons have no constitutional right to
                                                                          I




proceed informa pauperis' "(quoting ML.B. v. S.L.J., 519 U.S. 102, 113 (1996))); Polanco v.

Hopkins, 510 F.3d 152, 156 (2d Cir. 2007) ("IFP status is a 'congressionally created benefit' that

can be 'extended or limited by Congress,' not a constitutional right." (quoting Rodriguez v.
                                                                      I




Cook, 169 F.3d 1176, 1178 (9th Cir. 1999))); Anderson v. Coughlin, 100 F.2d 37, 42 (2d Cir.
                                                                                                i




                                                   2
1983) ("We keep firmly in mind the fact that the benefit of§ 1915 is a privilege, not a right, and

that the court's extra measure of authority in dealing with § 1915 actions is necessary because
                           .                                                                         I




frivolous suits unduly burden the courts, sometimes obscuring meritorious claims, occasion       i




significant expenditures of public monies, and are a means by which plaintiffs can use the federal

government to harass individual defendants." (citations and internal quotation marks omitted));

Hope Bey v. DeBlasio, No. 17-CV-2836 (MKB), 2017 WL 6417318, at *2 (E.D.N.Y. Sept. 25,

2017) (dismissing an action due to the plaintiff's failure to pay the filing fee or submit an IFP

application where the plaintiff alleged that he need not comply with the filing fee requirements

because he belongs to "The Moorish National Republic" and gold and si~ver coins are the only

lawful money, and he has none): Bey v. Knight, No. 15-CV-5228, 2015 WL 7734099, at *l-t-3

(E.D.N.Y. Nov. 30, 2015) (same).


       Bey's submission does not describe his ability to pay the required fees or provide a

statement of his assets as required by the IFP statute. See 28 U.S.C. § 1915(a)(l). Therefore,

since Bey has not paid the filing fee or submitted an IFP application, his request to reconsider

this Court's November 6, 2019 dismissal of this lawsuit is hereby denied.




                                                 3
                                            CONCLUSION

        Accordingly, the motion for reconsideration is denied. The Clerk of Court is respectfully

requested to mail this order to the address of record and to close this case. The court certifies pursuant
                                                                                                       I
                                                                                                           .

to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith and therefore in

forma pauperis status is denied for the purpose of any appeal. Coppedge v. United States, 369

U.S. 438, 444-45 (1962).




                                                                        s/WFK

                                                          United States Di

Dated: November 18, 2019
       Brooklyn, New York




                                                     4
